Case 2:21-cv-05518-MWF-AFM Document 10 Filed 08/19/21 Page 1 of 2 Page ID #:33

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 21-5518 MWF (AFMx)                                    Date: August 19, 2021
 Title       Signal Diagnostics, LLC v. McKinley Scientific, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

        A review of the docket in this action reflects that the Complaint was filed on
 July 7, 2021. (Docket No. 1). On July 29, 2021, Plaintiff filed a Proof of Service
 (“POS”) of the Summons and Complaint upon Defendant McKinley Scientific,
 LLC. (Docket No. 9). Pursuant to the POS, Defendant’s response to the Complaint
 was due August 13, 2021.

       The Court ORDERS Plaintiff to show cause why this action should not be
 dismissed for lack of prosecution. In response to this Order to Show Cause, the
 Court will accept the following no later than SEPTEMBER 2, 2021.

          BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”).
           The parties may also file an appropriate stipulation to extend the time
           within which Defendant must respond to the Complaint.

                  OR

          BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER DEFAULT
           as to Defendant who has not timely responded to the Complaint.

       No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to



 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-05518-MWF-AFM Document 10 Filed 08/19/21 Page 2 of 2 Page ID #:34

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 21-5518 MWF (AFMx)                            Date: August 19, 2021
 Title       Signal Diagnostics, LLC v. McKinley Scientific, LLC, et al.

 respond to the Order to Show Cause by SEPTEMBER 2, 2021 will result in the
 dismissal of this action.

         IT IS SO ORDERED.

                                                                  Initials of Preparer: RS/sjm




 CV-90 (03/15)                       Civil Minutes – General                        Page 2 of 2
